Citation Nr: 1135503	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Portland, Oregon RO.  The Veteran subsequently relocated to within the jurisdiction of the Detroit, Michigan RO.  

In June 2011, the Board remanded the claim to the RO so that a hearing could be scheduled.  On August 15, 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when:  1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Marginal employment is not considered substantially gainful employment.  Id.  

In this case, the Veteran has three service-connected disabilities:  post-traumatic stress disorder (PTSD) with depression, rated as 70 percent disabling; intrapatellar bursitis of the right knee, and postoperative residuals for adhesions of the ovaries and tubes, each rated as 0 percent disabling.  The RO has assigned a combined 70 percent disability rating.  Thus, the Veteran meets the threshold schedular rating requirements for a TDIU.  

While the Veteran does meet the minimum schedular requirements for a total rating due to individual unemployability, the Board must consider whether the Veteran's service-connected disabilities prevent her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The record indicates that the Veteran was employed by County Coach, performing data entry, until September 2001, at which time she was laid off.  The Veteran has been unemployed since that time.  

Records from the Veteran's vocational rehabilitation folder were obtained and associated with her claims folder.  These records reflect that, in November 2006, it was determined that the Veteran had a serious employment handicap due to neuropsychiatric disorder and chronic pain.  In addition, her vocational rehabilitation counselor indicated that he was uncertain whether training for competitive employment would be feasible in the Veteran's case.  Significantly, the counselor was not specific as to whether the Veteran was not feasible for employment due to her service-connected disabilities alone, or whether the opinion also took into consideration her nonservice-connected disabilities.  As discussed above, in determining whether a Veteran is able to secure and follow a substantially gainful occupation, consideration may not be given to the impairment caused by nonservice-connected disabilities.  

The Veteran underwent a VA examination for evaluation of her joints in November 2009.  The Veteran reported intermittent sharp pain in the intrapatellar region of the right knee.  The Veteran indicated that she had chronic daily right knee pain related to position and activity; she stated that she had worse pain toward the end of each day and getting on stairs and in and out of chairs.  The impression was patellofemoral syndrome.  The examiner did not comment on the Veteran's employability due to that service-connected disability.  

The Veteran also underwent a November 2009 VA medical examination for PTSD.  At that time, it was noted that the Veteran was not seeking employment because she was too anxious to be able to function in an employment situation.  Following a mental status examination, the examiner reported a diagnosis of PTSD and a GAF score of 55.  The examiner stated that the Veteran continued to report symptoms of PTSD and depression, including persistent anxiety and hypervigilance, social anxiety and limited participation in social activities.  She noted that the Veteran has been able to do some volunteer work at school; she has a history of post-military employment.  The examiner observed that the Veteran resided in a rural location, so she may have some difficulty in establishing local employment; however, she noted that the Veteran appeared to be a capable individual and it was more likely than not that she was able to work on at least a part time basis.  The examiner concluded that the Veteran's current reported symptoms of PTSD and depression did not preclude employment.  

Nevertheless, at her videoconference hearing in August 2011, the Veteran maintained that the November 2009 VA examination was inadequate.  She stated that the examiner saw her for approximately 6 minutes and most likely copied information from a previous examination.  The Veteran reported that she was no longer able to do volunteer work.  The Veteran testified that she suffered from depression and anxiety; she also reported suffering panic attacks at least 2 times per week, manifested by heart palpitations and shortness of breath.  The Veteran indicated that she currently uses medical marijuana for depression and difficulty sleeping.  The Veteran related that she often becomes so anxious that she has to isolate herself; she noted that she was so anxious that she could not get out of her car to go for any job interview.  The Veteran also testified that she was turned down for vocational rehabilitation in 2009; it was determined that she was too unstable to participate in the program.  

The medical evidence of record only addresses the impact that the service-connected PTSD had on the Veteran's occupational functioning and did not consider the aggregate impact of the service-connected disabilities.  Accordingly, further medical development concerning the Veteran's service-connected disabilities is needed in order to determine whether the service-connected conditions combine to make her unemployable.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The Board may not offer its own opinion regarding whether the Veteran can perform work based on her current level of disabilities, a technique that the Court has previously determined to be "inadequate."  Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations omitted).  Consequently, the RO should arrange for the Veteran to undergo VA examination to evaluate her service-connected disabilities and for an opinion on whether they combine to make her unemployable.  

The case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The Veteran must be contacted and asked to provide the names and addresses, as well as the dates of treatment, of all health care providers who have treated her for any of her service-connected disabilities since November 2009, the date of the most recent medical evidence currently on file.  After securing any appropriate consent from the Veteran, the AOJ must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  

2.  The Veteran should be afforded an examination by a psychiatrist to ascertain the impact of her service-connected disabilities on her unemployability.  The claims folder should be reviewed.  The examiner must evaluate and discuss the combined effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of her non-service-connected disabilities, combine to make her unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.  

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's TDIU claim on the basis of all evidence of record and all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  Thereafter, the Veteran and her representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this remand are to further develop the record and to provide the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

